Title: To Benjamin Franklin from Anthony Todd, 31 January 1774
From: Todd, Anthony
To: Franklin, Benjamin


Two days after the scene at the Cockpit the blow fell: Franklin was curtly dismissed from the Post Office. His acquaintance of many years, Anthony Todd, was not responsible for the curtness. The ministry was; Franklin believed that it had forced the Postmasters General into a step they were reluctant to take. His dismissal “could but incense him and drive him (a man of vast abilities) on farther hostilities,” Horace Walpole commented, “and recommend him as a martyr to the Bostonians.” But that was only part of the point. He considered himself the creator of an efficient and profitable American postal service, and he resented the injustice of being dismissed. He may even have aired his resentment in public. An open letter to Lord North, which appeared in the press in early February, has some signs, though not conclusive ones, of being his handiwork; it argued that his fall from office was the best thing that could have happened to the colonies, because it would lead them to create a postal system of their own. Whether or not he was the author, the idea of such a system was one that was attributed to him, and that soon was taking tangible form.
 
Sir,
January 31st: 1774.
I have received the Commands of His Majesty’s Post Master General to signify to you that They find it necessary to dismiss You from being any longer Their Deputy for America. You will therefore cause your accounts to be made up as soon as you can conveniently. I am, Sir, Your most humble Servant
Anth. Todd Secy.
Doctr. Franklin.
